A new Energy Strategy for Europe 2011 - 2020 (debate)
The next item is the report by Mrs Kolarska-Bobińska, on behalf of the Committee on Industry, Research and Energy, on 'Towards a new Energy Strategy for Europe 2011-2020'.
Mr President, Commissioner, recently, we have talked a lot about the institutional changes which have resulted from the Treaty of Lisbon. These include the External Action Service and the procedures for work on the budget, but the Treaty of Lisbon also has reference to Union policies. Today, we are debating the first post-Lisbon energy strategy, which the Commission has prepared for the years 2011-2020.
It should be emphasised that both the Commission's strategy and Parliament's report reflect the spirit of the Treaty of Lisbon - what it says about energy solidarity and its concern for energy security and supply. The Commission's strategy and Parliament's report also lay emphasis on strengthening energy policy and making it more European in character. We can achieve this by undertaking certain measures.
Firstly, we must speedily implement current European energy legislation in the Member States. Therefore, we fully support the Commission in adopting tough measures against governments and businesses which neglect to take action in this area. Secondly, for our common objectives to be achieved, the common energy market has to work well. This also concerns the need to build a renewable energy market in Europe. In order to achieve our objectives, it is essential, therefore, to extend and modernise the European and cross-border energy infrastructure. This is often opposed by monopolies and the governments which protect them. However, without a Europe-wide network, key objectives of the European Union will not be achieved.
There are two main obstacles to be overcome, here: administration and finance. On questions of administration, we need above all to establish clear priorities and rules for the selection of key projects. Without these criteria and without clear rules, project selection will cause much conflict and discord, and will give rise to suspicion instead of hope. At national level, however, regulatory measures are essential, particularly in the context of cross-border projects.
Let us move, now, to the most important problem - the financing of infrastructure. We know what tensions currently accompany the approval of next year's budget, but even greater tensions are going to affect the Financial Framework after 2013. However, the expenditures which we plan must reflect the policy objectives of the European Union, by which I mean the energy security of the citizens. We are also going to have to find new ways to attract investment from businesses and banks. We talk about this in the report.
Energy policy is, today, increasingly related to the foreign policy of the European Union. Our relations with external energy partners should be shaped by the principles of Europe's internal market. Foreign businesses entering the European market must operate in a transparent way and in accordance with the law, and must be managed under transparent agreements. This concerns both pipelines which will arise in the future as well as those which are currently under construction.
Commissioner, I value the help you have given Poland in our negotiations with Russia on the Yamal gas pipeline. I would like, however, to see similar action in the case of other pipelines, including Nord Stream. I would like to stress that transparency must apply to all current and future projects, and not only to some of them.
In summary, Mr President, the Union needs a long-term vision for energy policy. We need a European energy community. If the Commission wants to accelerate action on the part of businesses and Member States, then it, too, must be credible and really bring this very good strategy, and also an infrastructure package, into force. In the future, the European Parliament is going to want to monitor implementation of the strategy, because it is meant to have a real influence on the situation, and not just be an expression of our wishful thinking.
Finally, something which is very important is the attitude of the Member States to the objectives contained in the European Commission's strategy and in my report. Will they be ready to curb national interests in favour of the common, European good? Will they oppose the activity of large interest groups and take into account the security and good of consumers? We, as Members of the European Parliament, insist on this. I congratulate you, Commissioner, on the energy strategy for the next 10 years.
Mr President, ladies and gentlemen, I would like to start by saying that I am impressed by the number and quality of your ideas, critical comments and constructive contributions in respect of what was presented by the Commission as a draft Energy Strategy for 2011 to 2020. I would like to thank Mrs Kolarska-Bobińska for her presentation, for bringing together the contributions from her fellow Members in an intelligent way and for the establishment of priorities, which is something that I personally feel is important. We will be pleased to include your report in our work in the coming weeks, as the next few weeks are going to be very busy as far as energy policy is concerned. The Energy Council on 3 December, followed by the unique opportunity for the Heads of State or Government to address the issue of energy on 4 February, will provide impetus for our common goals and for the Europeanisation of energy policy. As far as I am concerned, Parliament is a crucial partner in this.
The position we are starting from could be described as extremely difficult. We have a single market that is not yet complete. For 12 years it has been the law for electricity and gas, but it has not yet become reality. We have more sub-markets and regional borders, and we must do everything we can to ensure that in the next five years the single market can also be implemented for industry and consumers with the goal of greater competition and transparency.
Secondly, we have a patent lack of infrastructure. If you look at the foundations that exist in the single market for other products, goods and services - roads, railways, airways, airports, the digital world, waterways - you can see that we are still a long way from what we need in terms of infrastructure for the transport of energy, in particular gas and electricity, in order to meet our European energy policy objectives, namely to enhance the security of supply, solidarity, competition and consumer interests. We need to make up some ground in the next two decades in terms of what has been developed in the last two centuries in the case of road and rail and in the last ten years in the case of the digital world. This has to do with acceptance by the people and transparency. We need transparency in order to achieve greater acceptance for the development of infrastructure for electricity and gas, and we need the appropriate financial resources, which have to be provided primarily by consumers via energy prices, but which, where there are European interests involved, are also a public responsibility of the European budget.
Thirdly, we have a largely untapped potential in the area of energy efficiency. Anyone who, like us, is dependent on imports and at the same time wants to make progress in terms of sustainability, climate protection and environmental protection must oppose energy wastage and lead the way with targeted energy initiatives, energy saving and increased energy efficiency in the public, industrial and private sectors. Energy efficiency will therefore be the next item on the agenda for both of us. I await with great interest Parliament's own-initiative report, which is close to completion and on the basis of which our strategy for energy efficiency will be presented to the general public, yourselves and the Council next spring.
Another part of our strategy is the issue of affordable energy. The Belgian Presidency rightly points out that electricity in particular may also cause a division in society as a result of the fact that energy is becoming more expensive and therefore no longer accessible to everyone. This means that we must extend the security of supply in our strategy to include the area of affordable energy for industry and jobs and for private households. Research is another important aspect. Europe cannot take care of everything, but energy research can be a point of focus for the European budget over the next few years and for a partnership between the public authorities and the industry carrying out the research.
Then there is the matter of external relations, the external dimension: Mrs Kolarska-Bobińska has already drawn our attention to this. We need a common, coordinated European strategy in our external energy policy where the major interests of Europe are concerned. We are still the largest market for energy in terms of consumption, ahead of China and the United States. If we focus our purchasing power and our infrastructure strategies, we will have authority. If the old principle of 'divide and rule' comes into play, others will find it easier to oppose us. We do not want that to happen. With that in mind, I would like to thank you for your diverse and intelligent contributions and your report. It will guide me in my continuing work on our strategy, which we will subsequently put to the European Council.
(Applause)
Mr President, Commissioner, I would like to start by congratulating the rapporteur, who has done an excellent job. Her report is, of course, as ambitious as it is extensive, and I must say that it is the result of the tough and successful negotiations that resulted in the Committee on Industry, Research and Energy adopting it practically unanimously.
Continuing with this subject, I would like to point out something of which we are all aware, but which there is no harm in saying: the energy situation in Europe is not exactly an optimum one. Not only are we increasingly dependent on energy imports obtained from outside Europe, but we are also having to deal with the huge investments needed in our energy infrastructures at a time when Europe is still suffering the consequences of the crisis. This is all in the context of not yet having managed to apply our own energy legislation.
Now in this parliamentary term we have an instrument that was not available in the previous one. The Treaty of Lisbon not only provides a series of clear objectives such as the internal energy market, security of supply, energy efficiency and promoting energy networks, but it also gives the European Union a legal framework and a sound legal basis - Article 194 - for acting in the field of energy policy.
In this new context in which we are having this debate, I ask all my fellow Members to support this report, which proposes a series of measures aimed at guaranteeing energy supply and full implementation of the existing legislation and programmes. It also stresses the need to invest in research, promotes the development of pan-European energy grids and gives the creation of the internal energy market the priority it deserves.
Thank you very much, and I ask you all to support this report tomorrow.
on behalf of the S&D Group. - (SV) Mr President, I would like to thank the rapporteur, Mrs Kolarska-Bobińska, for her excellent and open cooperation. To me as a Social Democrat, it was important to work to achieve an energy policy and energy supply strategy that has a clear consumer perspective and which also provides transparency on the energy trading market and ensures that the climate crisis has consequences for our decisions on the conversion to renewable, sustainable and safe energy sources and energy systems. In this regard, we have also achieved a certain amount of success, which I am pleased about. The wording concerning consumers' rights has been improved and made clearer and, just as the Commissioner says, so has that concerning the right to purchase energy at sensible prices so that households can afford it. Something must be done to tackle energy poverty. The wording concerning the issue of the climate has also been made clearer, even if there still remains a great deal to do in this regard.
I also think it is important that the Member States' responsibility for the energy mix, for example, is clearly indicated in the strategy. The biggest disappointment is that the report does not contain any binding targets for energy saving and increasing efficiency - that is a shame. The Member States will probably not achieve the 20% target, which is a very big failure by our standards, because saving energy is one of the best ways of reducing our dependence on imports, strengthening our competitiveness and creating jobs. We will come back to this issue in Parliament in a different context and then we hope to receive strong support from the whole of this Chamber as well as from the Commission.
on behalf of the ALDE Group. - Mr President, first of all, let me thank and congratulate Ms Kolarska-Bobinska for an excellent report and then let me start with a little story from the real world. Ten years ago, China did not produce one single windmill; today, China houses one of the world's top ten wind-energy companies. In two years, they expect to have two companies in the top five. Ten years ago, there was nothing. Today, China represents 50% of global windmill production. China is moving and they move fast.
In this light, I am sorry to say, the Commission's new energy strategy is discouraging in its lack of ambition for a greener future. We need an ambitious energy strategy for Europe, not only in a COP-16 resolution that nobody reads anyway. We need to implement ambitious, concrete policy targets in Europe. 'When the time is right we can get ambitious' seems to be the strategy of the Council and Commission. Well, the time is right and we cannot sit back and relax and wait for some grand international binding agreement before we act.
For an energy strategy to deliver on climate, on growth, on jobs, we need a much more ambitious and market-based approach so that we can use the market mechanism to our advantage. It is up to ourselves to create a drive in the market, to show the pioneers where we want to go so that they can take us there. That is why ALDE is calling for the EU to move to a 30% CO2 reduction target. The carbon market, the main mechanism for our CO2 reductions and green investments, does not work. It is flooded with quotas and the price is too low, so there are no incentives to invest in green technologies. We believe that the EU needs to make this move for the sake of our economic growth, climate and energy security. Come on Europe, come on Commission; let's walk the talk.
(Applause)
on behalf of the Verts/ALE Group. - Mr President, I would firstly like to give my thanks, and those of my group, for the work achieved by Lena Kolarska-Bobińska, as well as by all the shadows. It was probably not easy to get us all together - like herding sheep - but you did.
My first message is, 'implement, implement, implement'. We do not need a new energy policy. We have to implement the climate package, the third internal market package and the security of gas supply. Then we have to add targeted policies to that. You mentioned energy efficiency. That is crucial and we await Mr Bendtsen's report, which will go into more detail on that.
The second concerns the internal market. Commissioner, I think you have done an excellent job on the infrastructure package, but I hope there will be no relaxation, in a certain sense, on competition policy. We have a good record over the last five years in going against market domination and this must be a key focus of our European energy policy.
Regarding renewables, our report is much more outspoken and your EU strategy and the Energy 2020 strategy are very vague. Jens Rohde is right. Renewables will make up 70% of all power investments in Europe over the next ten years. Renewable technology is our biggest export market in all energy technologies. I do not think that it sends the right message to dilute renewables in the EU 2020 strategy. We would need a specific chapter for what will be the biggest investments of the next ten years.
In our report we are also much more cautious about reopening the discussion about national fit-in systems and other systems. Governments want national support schemes and we should not confuse this debate by reopening that one.
Gas will be important, as will oil in the future. I have two concrete questions for you. One is to ask how you see the gas market in the power sector for the next decade. Secondly, at your press conference you were very clear about peak oil and also the risk of reaching USD 200 a barrel, so how does this link in with the transport policy at Commission level?
Mr President, I would, of course, like to add my voice to the thanks being expressed to the rapporteur for her very good cooperation in the preparation of this very difficult report. The report emphasises all the most important challenges facing European energy policy. I think that, above all, the Union has to deal with the anti-market clauses in agreements with third countries. This is one of the biggest obstacles.
In particular, Russia imposes restrictions in access to gas pipelines, and also bans re-exporting, restricting the property rights of European businesses in relation to gas which has already been purchased. This is what happened in the case of the Polish contract with which the Commissioner is familiar. The purpose of Russian policy is to maintain a monopoly on the gas market for as long as possible. The Gazprom monopoly in Central Europe is being maintained at the cost of the common market, at the cost of competition and, finally, at the cost of consumers' rights. In such cases, the Union must react very decisively, and must not exclude the diplomatic factor and the role of the High Representative for Foreign Policy. Otherwise, our reaction will simply be unbalanced.
Union diplomacy in general should devote more attention to issues related to raw materials. This is a subject which is growing in significance and is a major challenge for our services, taking into account competences in the area of EU trade policy. In our energy policy, we should most certainly give full support to modern technologies, liquefied gas installations, geothermal energy and shale gas. Until we have ensured security and diversity of gas supply, we cannot allow ourselves to abandon coal too suddenly. Otherwise, we will only increase our dependence on gas, particularly in Central Europe, where coal still plays an extremely important role.
There is one final matter: I think a certain institutional problem should be noted. All the matters about which Mrs Kolarska-Bobińska has spoken in her report received very inadequate attention in the European Commission communication, which evidently was drafted without taking account of Parliament's position. This is a very bad coincidence - this process has gone very badly. I do not think we should act like this.
Mr President, I should like to congratulate Mrs Kolarska-Bobińska on her excellent and very hard work. As we have heard a lot of ambitious targets here - and my honourable friend Mr Turmes referred repeatedly to application - I think we should all congratulate the Commission on the recent communication which it issued in November on energy strategy issues. This is the first realistic strategy we have seen. The Commission refers specifically and clearly to the difficulties; it defines them and suggests what the difficulties are and where there is a margin for us to implement the targets we have set.
Commissioner, as you have put a realistic strategic energy policy before us, and I truly welcome that, I should like to propose a practical and realistic solution to the south stream. We have two small pipelines: the ITGI and the TAP. They are ready, they are up to speed. You can move forward. Nabucco is big and it is therefore complicated and there may be delays. Move forward, therefore, with the two small pipelines.
(BG) Mr President, I wish to voice my support for the report which has been compiled, especially for the last part of it, which calls on citizens' interests to take precedence over political arguments.
The reason is that there is a very simple example of this. Two major projects are currently being developed: South Stream and Nabucco. There are some radical factions in Bulgaria saying that these projects are mutually incompatible. It is almost a case of having either South Stream or Nabucco. I believe that the competition between both these projects is the only possible way of ensuring secure, cheap energy for Europe's citizens.
Another extremely important issue, which must not be overlooked in any way, is nuclear energy and its development in relation to the politicisation of this issue. The reason for raising this is because the decision to shut down the reactors at the Kozloduy power plant in Bulgaria was political. Instead of generating billions of euros from them, some of which could even be included in the EU budget, Member States now have to pay compensation due to the political decision made to shut down these reactors.
Apart from this, we have been noticing recently a mood of hysteria surrounding the issue of nuclear power plants. I would like to urge you for us to counter those activist organisations adopting impartial measures in order to oppose this issue; most of all because they do not offer any alternative. Nuclear energy is actually the option which can also ensure secure, cheap energy.
(DE) Mr President, Mr Oettinger, ladies and gentlemen, I, too, would like to thank Mrs Kolarska-Bobińska for her very constructive and intensive work. Since I am expressing my thanks, I also support the report, in contrast to some of my fellow Members who are praising the report but will attempt, by means of some key amendments, to make radical changes to some of the passages tomorrow. I would therefore like to address the demand that has been made many times for us to be more ambitious. I am not sure whether what has been stated in this regard is ambitious or whether it is excessive.
I am very grateful to Mrs Kolarska-Bobińska for presenting a realistic policy, because that is what is called for in times of economic and financial crisis. We do not need to unfold new dreams, but to table something that will make it possible for us in one, two, three or four years' time to demonstrate that we have achieved it.
I am very grateful to her for mentioning the importance of the energy mix and the responsibility of the Member States, which will then decide themselves what they want. We will not insist that there is only one perspective and that is renewable energies. The perspective includes renewable energies, coal, oil, gas and nuclear energy and also nuclear fusion. I would be very pleased if everything that Mrs Kolarska-Bobińska has written and that has received the support of a large majority is actually retained.
She addressed the issue of financial responsibility, the need to develop and to establish infrastructure and not to simply demand this and say that the money must come from somewhere. She also pointed to the responsibility of enterprises.
This brings us to the single market. In this regard, we do not need to call for a new package and new legislation. Rather, we need to demand implementation and a review and to be realistic so that the standards we have established are also put into practice. Last but not least, we must not simply slap new things on top and then in the end be surprised when energy prices are so high that citizens can no longer pay them. Is it ambitious or is it irresponsible to simply pile on new things, increase costs and then complain about energy poverty among citizens?
Sometimes the debate focuses solely on industry, but it will hit citizens with full effect in the next few months and years. In some debates, I would like us to consider at the start what the end result will be.
(ES) Mr President, Commissioner, first of all, congratulations to Mrs Kolarska-Bobińska and also to the shadow rapporteur from my group, Mrs Ulvskog and the other rapporteurs on their excellent work.
Given its strategic nature, this is an extensive report, which tackles the different aspects of EU energy policy in detail by constructing the strategy on the basis of the considerable quantity of legislation that we have adopted in recent years. In the short time that I have I would like to highlight two very important aspects of this report: interconnections and taxation.
At this point we now very urgently need to resolutely apply the legislative and financial mechanisms that we have at our disposal in order to strengthen the weak links in the trans-European energy networks within the correct time frame, which is very important.
With regard to taxation, I believe that in order to be developed to market levels, efficiency, saving energy and renewable energy not only need specific taxation measures, but also tax incentives in the form of the appropriate deductions or exemptions.
Mr President, we have enormous problems with the energy market and the grid in Europe, not to mention that energy production is mainly based on fossil sources. If someone says implementation, implementation, implementation, I would say focus, focus, focus, and I would mention some examples.
We still lack 50% of financing for the SET-Plan. We have budget negotiations that go in a totally different direction from this energy strategy. We had to fight - excuse me, I do not want to be taken out of the Chamber - like hell for the EERP, energy efficiency and alternative fuels, and in research we have the same problem.
The same week as we are discussing what is, I admit, in part a good strategy, Commissioner, we are voting on a coal subsidy report that says that Spain subsidises coal in an uncompetitive coal market to the tune of EUR 50 000 per job, whilst the average is EUR 17 000 per job. How can we be competitive and modern if we take decisions like this? It undermines the whole strategy.
(SK) Mr President, experience from previous years, when the breakdown in gas supplies from Ukraine and widespread electricity blackouts in a number of EU countries proved that our energy system lacks the reserves necessary to deal with crisis situations, has shown us that any solution will require extensive investment. Therefore, when deciding on the necessary changes, we will have to proceed in a coordinated and careful manner in order to make the most efficient use of the resources invested.
The submitted report responds to this state of affairs in a very comprehensive way, taking account of practically all the issues that will have to be addressed in order to resolve our energy problems. This includes everything from legislative bases and distribution of powers through to trading rules, network modernisation and financing.
As well as ensuring energy security and support for research and development, the need for greater energy efficiency and the use of renewables has not been forgotten. With its comprehensive and balanced approach, this report is, in my opinion, a good starting point for further work on improving the European energy system.
(DA) Mr President, first of all, I would like to thank the rapporteur for a splendid piece of work and a well-balanced report. There is no doubt that there is a rapidly increasing need for a new energy strategy for Europe, and European enterprises are in no doubt about that either. We are becoming more and more dependent on gas from Russia and oil from the Middle East. The energy strategy has become both part of Europe's foreign and security policy and a question of security of supply. Our decisions in Europe are crucial for our competitiveness. There is a need for huge investment in the future to enable us to attain a complete and cohesive internal market, and there is also a need for massive investments in energy efficiency. A penny saved is a penny gained. Energy efficiency is also the cheapest way of reducing CO2 emissions.
I would like to thank Commissioner Öettinger for his comments today regarding energy efficiency. As far as energy efficiency is concerned - irrespective of whether or not the targets are binding - I am happy with the Commission's communication, which lists a large number of areas where we can do more. I am also open to giving the Commission more power to reject the national action plans if they are not adequate for achieving our 20% objective by 2020.
Moreover, the United States and China are investing heavily in areas that will increase energy efficiency. Everyone is fully aware that the price of energy will increase in future, and Europe is currently suffering from a lack of competitiveness in a global world. By means of sound investments in energy efficiency, infrastructure, smart networks and so on, we therefore need to give our enterprises the opportunity to achieve greater competitiveness. An additional benefit will be new jobs and innovative enterprises in a Europe that is currently losing thousands of jobs.
(ET) Mr President, I congratulate the rapporteur and colleagues on this successful report. The creation of a pan-European energy market is in the interests of all Europeans. In opening up energy markets, however, we have ignored the issues of market transparency and comprehensiveness.
I am worried about the fact that, while hundreds of billions of euros' worth of electricity, gas and CO2 emissions quotas are changing hands on the markets, there is a clear supervisory and legislative gap. I therefore welcome the European Commission's initiative to fill the gap. I hope that the Commission's communication, shortly to be adopted, will be centred on consumer protection and define a clear pan-European regulatory framework which establishes unequivocal rules and definitions in order to avoid insider dealing, market manipulation and to increase market liquidity.
I believe that ACER, the European Union's energy market regulator set up by the third internal market package, must eventually carry out supervision of electricity, gas and emissions trading, and I suggest that supervision of these three markets should be brought under the aegis of a single regulator in the Member States.
Mr President, I am glad the Commission's 2020 Energy Strategy refers to the ongoing review concerning the impact of indirect land use change. It is vital the Commission meets its obligation to come forward with a proposal on this by the end of this year, both to allay widespread public concern that some biofuels currently on the market may not be producing a net reduction in greenhouse gas emissions, and also for the sake of industry which is developing innovative processes whose added value deserves to be recognised.
On that question of energy certainty, I would also ask the Commission to rethink its comments on the harmonisation of national support schemes for renewables. I am all for action at a European level when it adds value, but Member States have only recently brought out their National Renewable Energy Action Plans and are working to implement them; this would be harmonisation too far.
(PT) Mr President, Commissioner, I would like to begin by congratulating the rapporteur on her excellent work on this report. The energy sector is the driving force behind economic growth. Europe has had a strategy for energy and combating climate change since 2008. Implementing this strategy is crucial, but the Treaty of Lisbon allows us to go further, opening the way to create a true energy community within Europe.
We need to deepen the internal energy market, build and forge links between networks, ensure solidarity on energy and put the consumer at the centre of our concerns. There is a need to increase public funding and the development of tools and programmes to encourage energy efficiency. Scientific research and technology play a key role in achieving these objectives.
In view of this, I welcome the launch of various European industrial initiatives under the European Strategic Energy Technology Plan and I call upon the Commission to put the rest of the measures in this plan into practice. The eighth framework programme should also make research and the development of innovative technologies its priority in the field of energy. It is therefore vital that there is adequate funding to support clean and sustainable technologies. This is the only way that we will be able to maintain the competitiveness of our industry, promote economic growth and create jobs.
(NL) Mr President, the word we have heard most so far here today is 'strategy'; and rightly so. We welcome the Commission's strategy, therefore. Nevertheless, we find it a little disappointing, Commissioner, as a good strategy entails carrying out a sound assessment - an assessment of the supply problems and, in particular, of the ecological problems and also the social problems - and it is on the basis of this strategy that we set priorities. I attach very great importance to the word 'priority', as that means putting things in rank order. Energy efficiency is top of this rank order. You have mentioned this, but why, if we consider energy efficiency so important, is it so hard to draw up objectives that we mean to enforce in our Member States? This is crucial. We know that it works, and it is a way to get where we need to go. Therefore, I should like to ask the Commissioner to actually take up this priority, and also to really present it in your preparations for the major summit in February.
(SL) Mr President, Commissioner, today we are deciding the course of energy development up to the year 2020, but this period is much too short. It takes many years to get energy facilities up and running. The construction of grids and electric power plants takes its share of time too. The service life of such constructions is several decades. That is why investors need fairly stable political guidelines for a much longer period. If we want to meet our climate change and energy sustainability targets, we must develop a policy framework for much further in the future. We need a strategy document for energy development until at least 2050.
Nuclear energy is increasingly becoming one of the energy sources of the future and I would therefore highlight three tasks that I see facing us at European level in that regard. First of all, we need to take legislative action to ensure safe decommissioning of nuclear power plants and disposal of radioactive waste in accordance with the 'polluter pays' principle.
Secondly, we must ensure, with effective and transparent procedures, that new electric power plants are constructed in accordance with the highest possible safety standards. We can do that by introducing minimum standards for the approval and confirmation of designs of new nuclear power plants. Moreover, we must consider licensing new types of nuclear power plants at European level. That would help us take advantage of combined knowledge and help countries which are only now introducing nuclear energy and those with, in effect, relatively small administrative bodies.
Thirdly, we need to make the decision-making process on nuclear issues more democratic. Nuclear energy is only one of many potential sources of energy and, therefore, decision-making procedures must be the same as those for coal, renewables, gas and oil. The European Parliament must be given codecision powers. We do not need to revisit the Euratom Treaty as this could be done through an inter-institutional agreement.
(PL) Mr President, energy makes up around 40% of the costs of production, while labour accounts for barely 15%, but obtaining the raw materials for the generation of energy itself requires energy. Therefore, the competitiveness of the economy is going to depend upon energy. The dogma concerning the effect on the global climate and promotion of what is being called a 'carbon-free' economy is nonsense. Getting bogged down in binding carbon targets is an example of proposals which are socially and economically irresponsible, just like the CCS technology which has been imposed on coal-fired power stations - but why not on other fuels? Why is the driving force of progress not effectiveness?
I must issue a warning about social discontent in relation to the creation of energy poverty. In the new Member States, energy accounts for around 40% of family expenditure. I must also issue a warning about the loss of energy security due to legislation which has been imposed, and in particular the Climate and Energy Package. One more thing - why can the Member States not decide for themselves about how to reduce their own CO2 emissions, as they can decide about their energy mix?
(NL) Mr President, the new Treaty of Lisbon has made energy the shared responsibility of the EU and the Member States. The Second Energy Package, which actually forms the basis for this strategy, clearly merits additions, and the report provides a good analysis in this regard. Yet the Member States, and their private and public parties, must get on board. The operational programmes between and within Member States are becoming increasingly important. Sufficient percentage targets have been laid down, for both the climate and energy. There is no need for new supplementary binding targets. As has already been said, it is implementation that counts, carrying citizens - consumers - with us. It may also be so that the Commission must improve its assessment of these national programmes, and that our resources, possibly Eurobonds, must be made dependent on this. There is still a gap between words and deeds. The first of two focal points is energy efficiency: a great opportunity. This contributes to the competitiveness of our companies and also to employment - in the installation and construction sectors, for example. Take a look at your own country, too: tens of thousands of jobs have been created in Germany as a result. The second focal point is - yes, you said it - the infrastructure connecting countries and within countries, and smart grids. This is where the Eurobonds are necessary. I have a question for the Commissioner: will progress be made towards these Eurobonds in December? We are talking about new resources - we need money - and I should like you to tell us whether you will indeed be raising money by these means? Action: that is what is needed.
(RO) Mr President, the European Union's energy strategy must focus on energy efficiency, reducing the consumption of primary energy and energy poverty, as well as on promoting energy from renewable sources and the Union's energy security. However, it is absolutely imperative for the Union's energy strategy also to be linked to industrial policy, transport policy, research and innovation policy, as well as the policy for combating climate change.
We call on the Commission and Member States to develop the financial and fiscal instruments required for energy efficiency, especially in the construction sector, and to make energy efficiency and the smart energy infrastructure a priority in the future Multiannual Financial Framework.
The Union must attach greater importance to the Eastern Partnership, especially to the Black Sea region, which is of particular geopolitical significance for energy security and diversification of the Union's energy supply routes.
We also call on the Commission and Member States to continue the European Southern Gas Corridor project, especially the Nabucco project, which could significantly increase energy supply security.
(HU) Mr President, both Mrs Kolarska-Bobińska and Commissioner Oettinger deserve praise for this work, which is indeed an important effort. As a result of the Treaty of Lisbon, the European Union's energy strategy will be built on four new pillars: the single energy market, security of supply, energy efficiency and the interconnection of European energy networks.
When mapping out our new energy strategy, we must bear in mind a few challenges. While our fossil fuel supplies are gradually diminishing, we can increase available supplies by finding new raw material exploration sites and by research and development efforts. Europe's dependency on energy increases proportionally with the increase in its population. By 2030, Europe will be forced to secure 65% of its energy imports from non-EU sources. For natural gas supplies this figure may reach 80%. We must aim to further diversify transport routes and acquisition sources. The refurbishment of power stations currently in operation may also be of key significance.
It is not sufficient to devote significant sums to decommissioning outdated power stations - we must also pay attention to maintaining them. Member States must carry out an overarching review of their stance on nuclear energy. We must continue our efforts in the area of nuclear energy development, otherwise we will not be able to meet our climate change targets. I recommend that we exercise caution in this area, to ensure that our ambitious plans do not pose a threat to our industrial and commercial competitiveness. In this sense, we see a balanced report containing commitments that can be realistically met, which is why I strongly support it.
(IT) Mr President, Commissioner, ladies and gentlemen, guaranteeing sustainable, safe and accessible energy surely represents one of the major challenges for Europe over the coming years.
The European Union's policy objectives require a series of actions which cannot be ignored. The full realisation of the internal energy market is an objective that can only be achieved if the current legislation relating to the energy package is applied by all Member States.
I believe that in order to fully meet the objectives of the strategy, we cannot flinch from investing in modern and intelligent infrastructure, particularly in the research and use of renewable energies. These very investments not only represent the most economically beneficial solution for reducing the EU's energy dependence, but will also contribute to combating climate change.
(DE) Mr President, I would like to express my sincere thanks to the rapporteur and shadow rapporteurs and to you, Mr Oettinger, because what you have presented in the last few days and weeks is crucial for the development of the European Union. However, like Mrs Van Brempt, Mr Turmes and others, I am of the opinion that we need to go a step further, because - if I may say so - a sensible, environmentally sound energy policy is almost like a launch vehicle for green growth and green jobs.
We discussed this again yesterday with the President of the Commission. Unfortunately, very little has been said about this today. Nevertheless, we must take these extra steps. Of course, a lot of what is involved in environment-oriented energy policy is still more expensive. However, if we consider the environmental benefit, and what it means for European industry to play a leading role, we see that it is also very important for jobs.
Mr Reul is right: we need many energy sources. Perhaps not all of them - in that respect our opinions differ on many points. However, we need to know the direction in which energy efficiency, energy saving and renewable energies are going. These are the engines of a future-oriented European economy.
(RO) Mr President, the energy issue is a major priority which cannot afford to be deferred. It is important for the future 2011-2020 action plan to make a significant contribution to strengthening the European Union's common policy.
We require close cooperation, especially in the area of energy infrastructure, as well as appropriate EU funding. I think that, apart from obtaining public and EU funding, in order to develop an EU strategic infrastructure which will involve expanding and integrating all the local, regional and European energy markets, we must focus greater attention on the private sector and investments from there.
I think that a good way to achieve this is to promote public-private partnerships by offering the necessary political and administrative support, a certain level of funding and some public guarantees. This will help us successfully obtain the funding which is so vital to the future of any energy policy.
(LV) Mr President, Commissioner, today I should like to talk briefly about the welfare of our citizens and about islands. Usually, we have pleasant thoughts of islands, we like to go there - the sun, the warmth. The isolation of the southern islands even benefits the welfare of the islanders, since it attracts tourists, but when it comes to energy, isolation or island status is particularly harmful to the population. This is precisely what is not needed. Why? Isolation in the field of energy means some monopoly's normal predominance in this market, and for the people concerned that in turn means both uncertain supply and high prices. This report contains the solution. Infrastructure, infrastructure, infrastructure. Let us build interconnections in the European Union, to bring all of us together, so that our citizens can enjoy decent prices and security of supply. Thank you.
(IT) Mr President, ladies and gentlemen, I should like to express my appreciation for this resolution, which is an excellent piece of work in four respects.
Firstly, it reasserts that energy efficiency and energy saving are economically advantageous priorities to reduce Europe's energy dependence and combat climate change. Secondly, it emphasises intelligent infrastructure. Thirdly, it urges us to fully implement current European legislation. Fourthly, it strives to bring about an energy policy with a robust and consistent international dimension.
Finally, I should like to underline the importance of energy security and investment in research, development and innovation to protect the interests of consumers, businesses and citizens as well as possible.
(LT) Mr President, I really believe that all European Union Member States are now experiencing the greatest headache over their energy and first of all I would really like to thank the rapporteur and the shadow rapporteurs for the fact that practically all of us, the representatives of all of the Member States, had the opportunity to offer our own proposals, and thanks to some intelligent compromises, a very good document was born. I also feel that it is not so important to have ambitious plans as it is to have real plans, that is, real infrastructures, interconnectors, a real opportunity for people to choose the energy supplier they will buy energy from, and of course, a real market price. I believe that if we achieve this we will have accomplished a great deal. I feel that in future we also ought to have better control of Member States' desires and interests, because if we are creating a common energy market, those interests must be reconciled. Commissioner, I would also like to thank you for reacting very promptly to the signing of certain agreements and I am grateful that the principle of solidarity is deeply rooted at EU level.
(IT) Mr President, ladies and gentlemen, I have read the report carefully and I endorse it overall. However, I was left rather puzzled by various references to the future of coal in the European strategy, in particular in paragraph 52, in which the Commission is asked to draw up legal provisions to facilitate the building of coal-fired electric power plants.
Several years ago in the United States, a political and citizens' movement was started which has de facto led to a sort of moratorium on the building of coal-fired power plants. As well as CO2 emissions, this decision is also based on the problem of dealing with the ash, which contains many toxic substances. Therefore, I absolutely do not support the defence of coal-fired power plants and I would note that so called 'clean coal is, in many cases, more of a slogan than a reality.
I have also heard several fellow Members fiercely defend nuclear energy, in terms of both costs and safety. Unfortunately, whoever says this shows that they do not know what they are talking about. Alternatives exist, they are renewable, they are genuine, and the European Union must plot its path for the coming decade in that direction.
(IT) Mr President, ladies and gentlemen, this report offers some very interesting points in that, starting from the basic concept that Europe must provide itself with common energy policies, it carefully analyses both methods and timescales.
Speaking personally at the European Energy Forum, organised by President Buzek, among representatives of the 27 EU Member States and the European Parliament, I expressed a favourable opinion on a common energy plan that would allow for equal conditions of access to energy for private individuals and businesses, hence eliminating today's sometimes notable cost differences.
I am sorry that the now inevitable references to the European Union's responsibility in combating climate change have been inserted in such a good report. There are specific documents related to that subject and I find it redundant that we continue to add references to it in order to satisfy certain environmental extremists.
As far as we are concerned, a second commitment period to the Kyoto Protocol can only happen in a global context, involving all the main economies with a legally binding agreement.
(LT) Mr President, I would like to offer my congratulations to the rapporteur and give my thanks to the Commissioner who is considering energy strategy and policy with such goodwill. We have ambitious aims to reduce the climate change process. As far as protection of the environment is concerned, energy can be a partner, but it can also be an enemy. In the European Union we are dependent on fossil fuels, used for energy extraction. With the depletion of the EU's resources, we are increasingly dependent on third countries and so it is not just important to develop renewable energy, but to also invest in research into increasing energy efficiency. In the previous part-session we debated the allocation of additional money for energy under the European Economic Recovery Plan. Perhaps it would also be appropriate to be able to allocate money from other European Union financial mechanisms, earmarked for overall energy efficiency. Renewable energy is important for us not simply because of climate change, but also energy security. The bilateral agreements of some Member States, implementing projects such as 'Nord Stream', causes distrust not just over environmental issues, but also principles of solidarity, and therefore there must be transparency in this area.
(RO) Mr President, in my opinion, enhancing the EU's renewable energy potential is one of the report's key elements. This is why I wish to recall that the Dobrogea region in south-eastern Romania will become the largest wind park in Europe in a few years' time. Construction of the 522 turbines will be completed in 2011. This will enable Dobrogea to supply 50% of national energy consumption.
Infrastructure is another key element for an efficient energy market. The EU must choose among those projects which prove their efficiency and economic profitability. The AGRI interconnector, which is one of Romania's main contributions to the development of the energy infrastructure, incurs low costs and offers an alternative.
Diversification of energy supply sources is a must in the oil sector as well. The P8 pipeline is a good example of this. Romania and Serbia have recently resumed the feasibility studies for building the first section of the pipeline between Constanţa and Pancevo.
(RO) Mr President, diversification of sources, a new energy infrastructure and an increase in the proportion of renewable energy sources are important to the European Union's energy future. At the same time, however, we must not stop using old energy sources either, which can certainly be improved using innovative technologies, according to the possibilities and needs of each Member State.
However, the most important factor in this for me and the citizens whom I represent is that we must retain an affordable price for all consumers, as well as preserve and even create new jobs in this area.
We must not end up in the situation where there will be surplus energy available on the European energy market, because this will not be purchased due to the high prices.
(EL) Mr President, I would think that, following the Treaty of Lisbon, it goes without saying that the European Parliament will be able to contribute much more to energy policy.
I agree with everything the rapporteur said and I would highlight the fact that, nowadays, energy policy has far more to do, directly and indirectly, with the foreign policy in general both of the Member States and of the Union itself. I would agree that there is a need today for the necessary works, infrastructure works, and that we also need regulations governing how agreements are executed.
Today we are asking for clear contracts, transparency and specific reference to renewable energy sources. However, what we see before us, Commissioner, is the need for a common energy market. That would help the small island states of the Union in particular, so that, in one large market, we can address the major issue of energy with transparency.
Mr President, I should like to say to the Commissioner that the new energy strategy report ignores the elephant in the living room: peak oil. But at least the Commission has at last woken up to this gigantic and immediate threat. The moment one recognises peak oil, the majority of this largely well-meaning report becomes, sadly, incinerator fuel.
The huge energy gap opening up cannot possibly be filled by Mickey Mouse renewables or shale carbons. Coal, nuclear fusion - and in the long term nuclear fusion plus fission - are the only energy sources dense enough to save us as the oil age comes to an end.
Commissioner, now that this has been recognised, can we look forward to a new, serious approach to energy? We must ditch all the nonsense about wind-power grids and global warming and concentrate on real scientific solutions to the peak oil crisis.
Mr President, ladies and gentlemen, we are entering into the debate here, and if I take the points on which your speeches focused, we have a broad energy mix in the European Union, in the Member States and also in Parliament. I have heard talk of everything from 100% renewable energies right up to nuclear fusion, nuclear power and coal. That means that the hot question will be: will we agree on a long-term strategy? Will we get consensus in Europe? If we do, what will the consensus be?
We are currently working on the strategy that comprises the three targets of 20% renewable energies, 20% CO2 reduction and 20% increase in efficiency. That is the strategy for the new decade. It is right that we need a long-term strategy. The Road Map that we will present to you as a rough draft next spring will provide this. With this Road Map we intend in the next year to consider the next 40 years with you and the Member States and to submit forecasts for energy requirements, the energy mix, environmental targets and the security of supply for four decades. Not an easy undertaking. Imagine for a moment that we were in 1970 before the oil crisis, before the fall of the Wall and with only a few Member States, and we had to use the expertise that we had in 1970 to shed light on 2010 and the current energy situation. Our estimates would have been completely wrong. Do we know what technical capabilities will emerge in the next 40 years? What new political interests the Member States will have? Nevertheless, I am in favour of the attempt to produce the Road Map 2050.
Then the question of why we need binding CO2 reduction targets was raised, and why the Member States cannot do this. It is quite simply because that was what was decided. I accept the 20% CO2 and the 30% if we find other partners worldwide. This is a decision by Parliament, to which you belong, and the Council, and I implement it. If you want something different, let me know. I believe that if there were no binding targets, the Member States would simply not comply with them. If we abandon binding targets, the Member States would do less or nothing at all, particularly in difficult economic times.
The subject of energy efficiency was mentioned. In our strategy we are only creating the headings for this. Details of how this is will be implemented in practice and the instruments, measures and financial corridor will follow in the spring when we will have to present the energy efficiency strategy, which you are currently debating.
There have been questions about the internal market. Please trust me and Mr Almunia. We will ensure full compliance with the second and third internal market packages, we will deal with treaty infringement proceedings and do everything we can to ensure that in the next five years gas and electricity achieve an internal market with competition and transparency. In the last few weeks we have been advising the Member States - the Polish Government in the Jamal case, the Bulgarian Government in the South Stream case and with regard to gas supplies to Bulgaria. In fact, the Member States are not always willing or in a position themselves to ensure compliance with internal market rules in their bilateral agreements. Where our advice is sought we provide it, but the involvement of the Member States is also required. There are also large Member States in which the internal market does not work. One country is not far from here and perhaps it is even the country that we are in right now. Thus, I would ask the Members from France: are you prepared to work with me to create an internal market in France and in other countries? I need your support in this - not at a national level, but at a European level.
In connection with the Southern Corridor, the decision with regard to Nabucco, TAP or ITGI will, I believe, be taken in the first quarter of next year. However, a gas infrastructure requires us to discuss the question of how much gas will we need for heating and electricity conversion in the coming decades? It is currently 500 billion cubic metres per year. Will it be less or will it be more? This will also be addressed in the Road Map 2050.
Mr Rohde mentioned the example of China. In my view, China is always good to use as a comparison, but preferably not as an example to be followed. You are right that there has been a great deal of investment in wind energy in China. That is true, but you failed to mention the fact that China is currently buying up the world's coal and is investing much more in coal. In the last year, China invested more in renewable energies than Germany did, that is true. Nevertheless, the proportion of renewable energies produced in China is falling, because much more is being invested in nuclear power and coal. Moreover, China refers to nuclear power as a form of renewable energy. I do not agree with that. Consequently, a comparison with China is important, but I would seriously advise against holding China up as an example for us to follow in our European work.
Thank you once again. I also need you when it comes to the European budget. Calls have been made for more to be done and for more resources to be provided for research and infrastructure. I go along with that. I take every euro that you give me, but the budget is decided by the Council and Parliament. On the basis of our good experience with the SET plan, with energy research funding and with the economic recovery plan, I trust that we will produce a good proposal for infrastructure and that you will support it so that, in the next decade, sufficient European funding with added value for appropriate European measures in the areas of infrastructure and research will be provided. With this in mind, we certainly have sufficient opportunity for constructive cooperation.
Mr President, as can be seen, the subjects of discussion and the opinions expressed in the European Parliament are very varied and different. Therefore, this report is the result of the compromise which we had been seeking. I think it is a very good report, because we have built a consensus.
I would like to express my thanks to the shadow rapporteurs - Mrs Ulvskog, Mr Rohde, Mr Turmes, Mr Szymański and others - for the fact that we have built this consensus in such a nice way. I would also like to thank Mrs Castillo Vera for her cooperation, help and support, Mrs Toth of the Group of the European People's Party (Christian Democrats) for her help, Mr Hillman and also the Commissioner and staff of the Commission, who answered my numerous questions and responded to my various ideas.
In Brussels, today, a battle is going on between supporters of the idea of intergovernmentalism and those who want to act on the idea of solidarity. Both the European Parliament and the Commission are faced by the necessity to guarantee that solidarity is, however, victorious over individual national interests at future meetings of the European Council. We have worked out a certain consensus. We have a strategy, and, as Mr Turmes has said, in view of this we must implement it, implement it and once again implement it, defending ourselves against various particular interests.
The debate is closed.
The vote will take place at 12 noon tomorrow, Thursday, 25 November.
Written statements (Rule 149)
in writing. - (PT) I believe this new energy strategy to be imperative for putting in place a competitive, sustainable and secure strategy. At a time when Europe finds itself ever more dependent on energy imports, I believe it to be essential that it continues to play its dominant leadership role in energy matters, by focusing on innovation and technology. Making our energy strategy more sustainable will require a continued focus on renewable energy, through the introduction of increased competition within the sector so that we can effectively implement the internal market for energy. That will lead to a reduction in costs and an increase in competitiveness for the economy, and also create wealth and jobs, which are important for a healthy balance of trade. I come from an outermost region, which currently has a level of energy self-sufficiency of around 27%, and aims to achieve 75% by 2012. The Azores have set more ambitious specific targets than the EU, with results that are already recognised at a European level, particularly with regard to geothermal energy, through an ambitious energy policy of partnerships between the region and the best national and international research centres. The Union should look to these examples, and increase its support in the areas of research, innovation and project development.
It is time for us to talk about a genuine European energy strategy. There are currently gaps in the implementation of EU energy legislation. The provisions of the Treaty of Lisbon provide the European Union with a sound legal framework for developing an efficient single internal market, which will guarantee supply security, sustainability, interconnection of networks and solidarity. In this context, new Member States, which are much more vulnerable to external disruptions to their energy supply, need the support of the European Union to tackle these challenges.
Furthermore, I would like to urge you to keep the possibility of coal mines being subsidised by Member States, at least until 2018. In a capitalist world the term 'uncompetitive' is synonymous with social scourge. We must take into account the human factor and think about the adverse socio-economic repercussions of closing the coal mines which provide a major source of jobs, before labelling a mine as uncompetitive.
This report seeks to contribute to a new energy action plan, within the framework of the Europe 2020 strategy. In principle, a new plan may prove to be an important initiative provided that the mistakes and shortcomings of previous plans are taken to heart. It is pointless to insist on the very approach and the proposals that have left us lagging behind where we should be.
The strategic shortcomings of European energy policy which should be taken into account include the following points.
Energy policy has been positioned as an appendix to an 'environmental' policy whose ultimate objective is to open up new areas to financial speculation by making greenhouse gas emissions permits profitable. However, the issue of energy merits a tailored approach based on the improvement of specific indicators such as energy intensity or energy deficit.
In the field of energy it is also presumed that by implementing the functioning of markets where private investors operate, everything will be solved as if by magic. Three successive packages of legislation have already been issued, public resources have been spent, and yet we still do not have competitive markets, investment in infrastructure or more accessible energy for consumers. This represents a failure in all aspects of the stated objectives.
The argument that biofuels would bring only environmental benefits and offer major agricultural and industrial development to European countries has collapsed.
I am pleased to see that there is an increasingly strong commitment in Europe to realise a single energy market. This is aptly demonstrated by the fact that both the report of Mrs Kolarska-Bobińska and the latest energy strategy and infrastructure priorities of the European Commission are urging structural changes. We are all finally beginning to see that remarkable success requires significant investments, concrete action plans and the removal of administrative burdens. This is the only option for all Member States to achieve the main objectives of the Treaty of Lisbon: the single market, security of supply, energy efficiency and the expansion of renewables.
It is, I believe, a vital step forward that the documents mentioned earlier treat energy development efforts in Central and Eastern Europe as an urgent priority. Last year's gas crisis also made it obvious to Western states that Member States in our region depend heavily on one gas source alone, and that the single market does not function here. Europe has realised that access to alternative gas sources, the creation of the North-South Gas Corridor and the elimination of isolated markets increase regional supply security while also making a significant step towards the achievement of a single market.
At the same time, the strengthening of electricity networks and the regional interconnection of oil pipelines also increase our region's flexibility. The level of commitment, however, cannot stop at creating a strategy alone. I am confident that structural changes supporting the efficient realisation of a single market will soon be implemented, and that we will achieve a speedy and transparent licensing process, create regional initiatives and provide access to new financing instruments.
in writing. - After several dramatic experiences with energy supplies, it has become clear that energy is a key factor of EU security. The need for a long-term strategic vision on energy is obvious. The new proposed energy strategy aims to serve this need. First and foremost, Europe needs a coherent and harmonised internal energy market, which has to integrate different energy networks, linking them with each other. This is an absolute priority for the EU's stability and security. Today there are still isolated regions of the EU that depend almost one hundred per cent on external energy supplies. In the case of imported gas, this is true of the three Baltic Member States. They depend on Russian gas exports, which Moscow is using as its foreign policy tool. The result is that the Baltic nations, being immediate neighbours of Russia, pay 30% more than Germany for the same Russian gas. The new Baltic Sea Strategy should aim at developing integrated grids around the Baltic Sea. I support allocating a higher proportion of the budget for the common energy policy. Developing modern and efficient energy infrastructures will need priority investments. Enhancing energy efficiency means investing more in research and development and in new energy technologies.
The energy strategy being proposed must promote in the long term a diversified combination of energy sources, including not only renewable energy sources but nuclear energy as well. However, it will not be possible for this strategy to be viable as long as the transmission network is not strengthened so that it can support market integration and the development of large-scale sustainable energy production.
Furthermore, consolidation of interconnections and links with third countries is of paramount importance. Distribution networks need to be expanded and modernised as a matter of urgency to be able to integrate the increasingly frequent instances of distributed production. It goes without saying that market integration also requires a better use of existing operational networks, based on the cross-border harmonisation of the market structure and by developing common European models for managing interconnections. Last but not least, another crucially important factor is the setting up of an EU 'smart' network capable of managing, distributing and measuring in real time all the different production and consumption models in order to ensure the safe, efficient operation of the future electricity system.
in writing. - (RO) I would like to welcome this report, especially the references to the development of the potential of the bioenergy sector. The potential of this sector in Europe is untapped. One relevant factor in this context is that some Member States are facing the situation where huge areas of agricultural land are left uncultivated every year. This abandoned land could also be used from a renewable energy perspective. The situation in Romania, which I am most familiar with, provides a clear example of this: approximately 3 million hectares of land remain unused, while the power lost across this area is roughly 187 terawatts per hour. I believe that this issue must be considered during the debates on the future of the common agricultural policy. The request made to the Commission to propose a policy framework and support further promotion of the deployment of sustainable second-generation biofuels in Europe is timely and I hope that it will be adopted by the EU.
Obtaining energy is one of the most important challenges facing today's world. A long time ago, the European Union backed a policy of obtaining energy using technologies which ensure low CO2 emissions. The rapporteur's recognition of this idea as a strategic objective is no surprise and has my full support. The second strategic objective - to guarantee energy security to all Member States - also has my complete support. The rapporteur links this objective to the establishment of a low emission economy. This matter is particularly important for Poland. It is no secret that Poland's energy security is based on coal. Therefore, in order to achieve this objective effectively, it is essential to have strong financial support from the EU. Poland - and many other Member States - recognises the need to build a low emission economy, but is not, however, able to achieve this objective without European aid. Finally, I would like to express my satisfaction at the recognition by the rapporteur of the need to ensure energy for the citizens at affordable prices as one of the strategic objectives of the new energy strategy for Europe. In accepting the three main strategic objectives of the new energy strategy for Europe, I would like to express my emphatic support for the motion for a resolution on Towards a new Energy Strategy for Europe 2011-2020.
I am very pleased that, once again, we have the opportunity today to actively debate issues relating to energy security in the European Parliament. Let there be no misunderstanding here - this subject is just as sensitive as the subject of gas. In recent years, the EU as a whole has increased its dependence on energy supplies from particular third countries. There is an inherent risk on the market, not only on account of the economic aspect, but also due to the lack of democratic rights and human rights and the involvement of companies that lack good business concepts. Unfortunately, we have to acknowledge that Mrs Kolarska-Bobińska's report, which is an excellent piece of work, is being debated and voted on a little too late. The European Commission already issued its Energy Strategy for Europe 2011-2020 on 10 November, so it is presumably too late to affect that. Better late than never, however. I will therefore add to today's opinions the fact that France has decided to sell a Mistral class warship to Russia. We assume that it sincerely regrets its decision.
The motion for a resolution which has been tabled still lacks explicit references to two important matters. The first of these is financial support from the European Union budget in the search for alternative sources of fuels such as shale gas. The use of shale gas has now enabled the US to guarantee its independence in terms of energy supply. Scientists and geologists report that, for the European Union too, a similar possibility of energy autonomy is becoming apparent. I think it is important to change Union policy on this matter so that it supports the exploration for and use of shale gas. It is also important to ensure financial support to institutions which are involved in the development of technology for extracting and transporting shale gas - including the use of CO2 in the process of fracturing shales. The second matter is the lack of explicit reference to making specific investments in fuel transmission projects. This is another document which has no connection with a strategy. The European Parliament must, at last, designate energy projects which are important for its security and the ways in which they will be funded. Despite the declarations which have been made, both in the Eastern Partnership and the Black Sea Synergy programmes, construction of the Nabucco gas pipeline, which is to connect deposits in Asia with users in Europe, continues to be postponed. The strategy also lacks reference to the possibility of using deposits in Africa and the Arctic. The last matter which has been omitted is the lack of a clear explanation of the term 'European Union energy security'. What, in fact, does it mean? Is it supposed to refer to the Union as a whole, or to a state of security of supply to the individual Member States which today make up the European Union?